ORDER
AND NOW, this 8th day of July, 1997,
The Findings of Fact and Conclusions of Law set forth in this Court's Opinion dated March 31, 1997 having become final pursuant to C.J. D.R.P. No. 503,
The full Court having conducted a hearing on May 19, 1997 on the issue of sanctions.
The Respondent having resigned on December 31, 1995, the office of Judge of the Court of Common Pleas of Fayette County, Pennsylvania, for the violations recited in the Conclusions of Law, this Court imposes upon Respondent the sanction of SEVERE REPRIMAND AND CENSURE, and it is so ORDERED.
This Court's imposition of this sanction is based on the following considerations, inter alia:
  1. The conduct of Respondent, consisting, as it did, of unwanted sexual overtures directed at a subordinate court employee, cannot be tolerated,
  2. The filing by Respondent of false affidavits to Campaign Expense Reports is a violation of the Election Code of Pennsylvania, *Page 705 
and is inappropriate conduct for a judicial officer of the Commonwealth.
The clerk shall forward a certified copy of this ORDER to the Chief Justice of Pennsylvania and to the Court Administrator of Pennsylvania.
 *Page 297